Citation Nr: 1140538	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  06-17 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to chemical herbicides.

2.  Entitlement to service connection for a traumatic dental injury other than to tooth #6.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection for traumatic injury to tooth #6 for dental treatment purposes, denying service connection for a traumatic dental injury for all other teeth, and denied service connection for diabetes mellitus (claimed as due to exposure to chemical herbicides).

In February 2010, the Board remanded the above issues to the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary and procedural development.  Following this development, the denial of the above claims was confirmed in a June 2011 rating decision/supplemental statement of the case.  The case was returned to the Board in August 2011 and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  The Veteran was not exposed to chemical herbicides during active military service. 

2.  The Veteran's diagnosed diabetes mellitus did not have its onset during active military service or within one year of service separation. 

3.  A traumatic oral injury in service in June 1964 did not result in injury to teeth other than tooth #6 or to any chronic residual oral disability.  




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred, nor is it presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1110, 1116(a)(2), 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6)(iv), 3.309(e) (2011).

2.  A traumatic dental injury to teeth other than tooth #6 was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000.

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claims on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Section 3.159(b), 38 C.F.R., was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The service connection claims decided herein stem from the Veteran's application that was filed in December 2001.  VCAA notice letters addressing the applicability of the VCAA to the claims at issue and of VA's obligations to the Veteran in developing the claims were dispatched to the Veteran in April 2010 and February 2011, which satisfied the above-described mandates.  Although complete notice of all these mandates did not precede the initial adjudication of the claim, in October 2002, the later notice was followed by a subsequent readjudication in a rating decision/supplemental statement of the case issued in June 2011, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any case, as this appellate decision is denying the claims being sought on appeal, the issues of ratings and effective dates for VA compensation awards is rendered moot.  Furthermore, neither the Veteran nor his representative have made any assertion that there has been any defect in the timing or content of the VCAA notification letters associated with this claim.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records and service personnel records have been obtained and associated with his claims file.  Additionally, relevant post-service private, VA, and Social Security Administration (SSA) medical records dated from 1994 - 2009 are also associated with the claims file.  The Veteran did not otherwise indicate that there was any outstanding relevant evidence that must be considered in this current appeal with respect to the issues decided on the merits herein.  Although he alleges that he was treated by "his local dentist" for missing front teeth in 1965, the Board observes that the Veteran provided no further identifying information regarding this private dentist so that VA could determine the availability of this dentist's treatment records for inclusion in the evidence.  [See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991):  "The duty to assist is not always a one-way street."  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.]

The Board notes that its prior remand of February 2010 instructed the AMC to obtain the Veteran's SSA records and any outstanding records identified by him as relevant to his claim, as well as providing him with notice of the VCAA that complied with the notice requirements established by the law, regulations and caselaw, followed by a readjudication of the claims on the merits.  In this regard, the Board finds that the AMC has substantially complied with its remand instructions and that no additional remand for compliance is necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Pursuant to his dental claim, the Veteran was afforded a VA-authorized dental examination for a nexus opinion in January 2006.  The examination report and opinion includes adequate discussion of the opining doctor of medical dentistry's clinical observations and diagnoses, and a rationale to support these findings and conclusions within the context of the Veteran's relevant clinical history as contained within his claims file.  Thus, the dental examination and opinions of record are deemed to be adequate for adjudication purposes for the matter at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Although the Veteran was not provided with a VA examination specifically addressing the diabetes mellitus claim on appeal, this deficit does not render the existing record unusable for purposes of adjudicating this claim on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the matter at issue is not prejudicial to the Veteran's diabetes mellitus claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the medical records presently associated with the claims file provide sufficient evidence to decide the issue on appeal, so that a VA examination is not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; (4) insufficient competent medical evidence to decide the claim.  As will be further discussed in detail below, the Board has determined that the Veteran's service treatment records show no evidence of onset of diabetes mellitus in service, his post-service medical records do not objectively establish onset of diabetes mellitus manifest to a compensably disabling degree within one year following his discharge from service or otherwise contain any clinical opinion linking this disease to service, and his statements regarding his alleged exposure to chemical herbicides in service are not credible or probative of his claim.  As his statements alleging in-service exposure to chemical herbicides constitute the only evidence in the present appeal averring a link between his claimed diabetes mellitus and service, the second and third elements of the McLendon test have not been met (i.e., establishment of an in-service event, injury, or disease, and an indication that the current disability may be associated with the in-service event).  Therefore, the absence of a medical examination addressing this claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record pertaining to his diabetes mellitus, as described above, is sufficient to decide the claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources as any nexus opinion associating diabetes mellitus to service would, in view of the current record, be speculative.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to chemical herbicides.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167  (1999).

Diabetes mellitus also may be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's post-service medical records reflect that he reported being first diagnosed with borderline diabetes mellitus no earlier than 1976.  Subsequent records demonstrate a documented clinical diagnosis of borderline adult-onset diabetes as early as July 1995, with indications of current counseling and treatment for diabetes mellitus, thereby establishing a present diagnosis of the claimed disease.  However, his service treatment records reflect no diagnosis of diabetes in service.  No sugar was detected in his urine on urinalysis throughout service, with normal findings on clinical examination of his endocrine system on enlistment examination in July 1960 and separation examination in July 1964, and no reported history on the part of the Veteran of having sugar in his urine during active duty.  Thus, there is no clinical evidence to support a finding of service connection for diabetes mellitus on a direct basis.  As the clinical evidence also does not demonstrate onset of diabetes mellitus to a compensable degree within one year following his separation from active duty in July 1964, there is also no presumptive basis to allow service connection for diabetes mellitus under 38 C.F.R. §§ 3.307(a), 3.309(a).

Diseases presumptively associated with herbicide exposure include, as relevant, Type II diabetes (also known as Type II diabetes mellitus).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  To the extent that the Veteran's contends that he should be awarded service connection for his diabetes mellitus on the basis of his alleged in-service exposure to Agent Orange, a review of his service personnel records reflects that he served in the United States Navy aboard the aircraft carrier USS Lexington from March 1961 - March 1962, and the guided missile destroyer USS Sampson from February 1963 - July 1964.  The records also reflect that the Veteran was never stationed in the Republic of Vietnam or otherwise visited the Republic of Vietnam, and that the vessels on which he served had never traversed the inland waterways of the Republic of Vietnam during his time as a crewmember.  In his reported history during a VA-authorized medical examination for Agent Orange exposure in April 2004, he denied his direct involvement in the spraying or handling of chemical herbicides in service, but alleged that he was exposed to Agent Orange that was sprayed on land, which drifted over the ocean to his naval vessel operating offshore from the Vietnamese coast.  He also alleged that he was in proximity to naval aircraft that flew from his aircraft carrier to spray Agent Orange.

The Board has reviewed the historical evidence and finds no basis to allow the Veteran's claim for VA compensation for diabetes mellitus due to exposure to chemical herbicides.  The evidence does not objectively demonstrate that the naval vessels that he served aboard in service were involved in Agent Orange spraying operations over Vietnam or operated within the inland waterways of Vietnam, nor that the Veteran had ever physically set foot on land in the Republic of Vietnam during active duty.  As a result, any factual assertion by the Veteran in this regard is not deemed to be credible by the Board for purposes of establishing in-service exposure to Agent Orange.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board further notes as a matter of historical fact that the campaign of aerial spraying of chemical defoliant over select areas of the Republic of Vietnam (code named "Operation Ranch Hand"), using aircraft specially fitted with spraying gear to disperse herbicide over jungle canopy, was a mission exclusively performed by the United States Air Force, and no aviation assets of the United States Navy were ever involved in these spraying operations. 

The applicable law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent. . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).  Service in the Republic of Vietnam requires service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

In Haas, the United States court of Appeals for the Federal Circuit (Federal Circuit) held that VA regulations required that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Thusly, absent credible evidence that the Veteran actually set foot on the soil of the Republic of Vietnam, his assertion that he was exposed to Agent Orange that drifted from land over the ocean water to where his ship was operating offshore cannot be used as a basis to establish a presumption of Agent Orange exposure during service.  

In view of the foregoing discussion, the Board concludes that service connection is not warranted for the Veteran's diabetes mellitus.  His claim in this regard is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to service connection for a traumatic dental injury other than to tooth #6.

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma.  38 C.F.R. § 3.381(b) (2011). 

The Veteran's service medical and dental records establish by clinical documentation that in June 1964 he was accidentally struck on the side of the mouth, which resulted in a fracture of his #6 tooth and a lacerated lip.  The #6 tooth was extracted and the lip laceration sutured.  The dental records reflect that no other teeth were involved in this traumatic injury, nor that there was any other incident in service where the Veteran sustained another traumatic oral or dental injury.  Examination of the Veteran's mouth on separation in July 1964 revealed normal findings.

The Veteran essentially contends that he sustained dental trauma to teeth other than his #6 tooth during active service, and that he lost his front teeth as a result of the documented in-service injury to his mouth.  In this regard, he makes the factual assertion that his service dental records were incorrect in failing to note that his front teeth were lost as a result of the in-service oral injury.  To address his assertions and develop his claim, he was provided with a dental and oral examination in January 2006, which was conducted by a VA doctor of dental medicine.  After reviewing the Veteran's relevant clinical history, including his service medical and dental records, the VA examiner objectively evaluated the Veteran and presented the following opinion:

Based on review of dental and medical records and exam, there is no evidence that there was any damage done in addition to that shown in the records.  Prior to the accident, dental records show that 6 maxillary teeth and 3 mandibular teeth were missing and that multiple others had decay.  The only treatment done in June of 1964 was extraction of 1 tooth and suturing of [the Veteran's] lip.  This was the result of the accident.  There is no evidence that anything else was damaged.  In my opinion, there is no residual disability from that accident.

The Board has considered the Veteran's factual assertion that other teeth were damaged in service, in addition to his #6 tooth, as a result of the documented oral injury of June 1964.  However, to the extent that he states by history that he lost additional teeth in service, while he is competent to present such a history, the Board finds that his account is not credible as it is contradicted by the contemporaneous clinical record, which shows no other teeth were affected by traumatic injury other than his #6 tooth in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Furthermore, as there is no indication in the claims file that the Veteran is a professional dental healthcare provider, he thus lacks the requisite training and expertise to provide commentary and opinion on matters of dental diagnosis and etiology, and his lay assertions in this regard are not only entitled to no probative weight, they are also far outweighed by the January 2006 opinion of the VA doctor of medical dentistry, who determined after review of the record that there was no traumatic injury to any of the Veteran's teeth other than his #6 tooth in the June 1964 accident, and no evidence of a current residual disability from that incident.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Thus, per the foregoing discussion, the Board concludes that service connection is not warranted for a traumatic dental injury to teeth other than the Veteran's # 6 tooth.  His claim in this regard is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a traumatic dental injury other than to tooth #6 is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


